Citation Nr: 0729690	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  00-02 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.	Entitlement to an initial rating for bilateral hearing 
loss in excess of 10 percent disabling.  

2.	Entitlement to an initial rating for tinnitus in excess of 
10 percent disabling.  

3.	Entitlement to an effective date earlier than March 31, 
1999, for the grant of service connection for bilateral 
hearing loss.  

4.	Entitlement to an effective date earlier than March 31, 
1999, for the grant of service connection for post-traumatic 
stress disorder (PTSD).  

5.	Entitlement to an effective date earlier than April 22, 
2004, the grant of service connection for tinnitus.  

6.	Entitlement to an increased rating for PTSD, currently 
evaluated as 50 percent disabling, on and after August 18, 
2000.  

7.	Entitlement to a total rating by reason of individual 
unemployability due to service connected disabilities.  


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to October 
1945.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Huntington, West Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In March 2002, the Board denied a reopened claim for service 
connection for malaria and an initial rating in excess of 30 
percent for PTSD.  The appellant appealed the Board's denial 
to the United States Court of Appeals for Veterans Claims 
(Court), and the Board's decision was vacated pursuant to a 
January 2003 Court Order.  The Board was instructed to 
provide adequate notification of the Veterans Claims 
Assistance Act of 2000 (VCAA).  

The case was remanded by the Board in August 2003.  In May 
2005, the Board denied numerous issues, including a reopened 
claim for service connection for malaria.  An initial rating 
in excess of 30 percent was again denied by the Board, but a 
rating in excess of 50 percent, subsequent to August 18, 
2000, was again remanded by the Board, along with the newly 
raised matter relating to entitlement to a total rating by 
reason of individual unemployability due to service connected 
disabilities.  While these issues were in remand status, the 
veteran appealed the initial ratings assigned for bilateral 
hearing loss and tinnitus as well as the effective date for 
the awards of his compensation benefits.  The Board has 
consolidated all of these appeals as they have all been 
developed for appellate review.  

It is noted at the time the case was previously before the 
Board that appellant was represented by a private attorney.  
That attorney is no longer representing clients before the 
Board.  The appellant was so notified and was offered the 
opportunity to select other representation.  He has not done 
so and as such is representing himself in this appeal.


FINDINGS OF FACT

1.	The veteran submitted a claim for compensation in 1950 and 
claims for pension in 1960 and 1962; his claim for service 
connection for PTSD and hearing loss was received on March 
31, 1999.  Service connection was granted effective that 
date.

2.	On April 22, 2004, the veteran manifested persistent 
tinnitus which was taken as constituting an informal claim 
for service connection for this disorder.  Service connection 
was granted effective that date.

3.	The veteran's hearing acuity is manifested by average pure 
tone thresholds at 1,000, 2,000, 3,000, and 4,000 hertz of 59 
decibels in the right ear and 58 decibels in the left ear, 
with speech recognition ability 80 percent correct in the 
right ear and 68 percent correct in the left ear.  This is 
Level IV hearing in the right ear and Level V hearing in the 
left ear.

4.	The veteran has persistent tinnitus in each ear.  

5.	The veteran's PTSD is currently manifested by anxiety, 
depression, and nightmares.  There is some evidence of a 
suicide attempt in the past and of panic attacks, but nothing 
recent or continuous.  

6.	Service connection is currently in effect for PTSD, rated 
50 percent disabling; bilateral hearing loss, rated 10 
percent disabling; and tinnitus, rated 10 percent disabling.  

7.	The veteran reported that he had 3 years of education and 
work experience as a coal miner. 

8.	The service-connected disabilities, standing alone, are 
not shown to be of such severity as to effectively preclude 
all forms of substantially gainful employment.  


CONCLUSIONS OF LAW

1.	An effective date for an award of service connection for 
PTSD and bilateral hearing loss prior to March 31, 1999, is 
not warranted.  38 U.S.C.A. § 5110(a)(b) (West 2002); 
38 C.F.R. § 3.400 (2006).  

2.	An effective date for an award of service connection for 
tinnitus prior to April 22, 2004, is not warranted.  
38 U.S.C.A. § 5110(a)(b) (West 2002); 38 C.F.R. § 3.400 
(2006).  

3.	The criteria for a rating in excess of 10 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.85, Code 6100 (2006).  

4.	The criteria for a rating in excess of 10 percent for 
tinnitus have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.85, Code 6260 (2006).  

5.	The criteria for a rating in excess of 50 percent for PTSD 
have not been met on or after August 12, 2000.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Code 9411 
(2006).  

6.	The requirements for a total rating based on individual 
unemployability due to service-connected disabilities have not 
been met.  38 U.S.C.A. § 1155 (1991); 38 C.F.R. §§ 3.321, 
3.340, 4.16 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in February 2004 and April 2007, the RO 
notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claim[s] was[were] 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In July 2007, the veteran was provided with all 
necessary notifications.  

Finally, all appropriate development has been undertaken.  
There is no showing that there are additional records or 
other evidence that should or could be obtained prior to 
entry of a decision at this time.

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a), (b); 38 C.F.R. § 3.400,(a), (b).  The effective date 
for the grant of service connection is the day following 
separation from active service or the date entitlement arose, 
if the claim is received within one year after separation 
from service; otherwise, it is the date of receipt of claim, 
or the date entitlement arose, whichever is later.  Id.

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next of friend 
of a claimant who is not sui juris may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155 (a).  

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree or a claim for pension denied for the 
reason the disability was not permanently and totally 
disabling, receipt of one of the following may be accepted as 
an informal claim for increased benefits or an informal claim 
to reopen:  

(1)	The date of outpatient or hospital examination or date 
of admission to a VA hospital or uniformed services 
hospital.  

(2)	The date of receipt of evidence from a private 
physician when evidence furnished by or on behalf of 
the claimant is within the competence of the physician.  
38 C.F.R. § 3.157(b).  

The veteran is claiming an earlier effective date for his 
service connected disabilities, hearing loss, tinnitus and 
PTSD.  The record shows that he first claimed compensation 
benefits in 1950.  Service connection for the claimed 
disabilities, anxiety, a gastrointestinal disorder, and 
malaria, was denied at that time.  The veteran was notified 
of his appellate rights, but did not appeal the denials.  
Later VA claims, through 1965 involved non-service-connected 
pension benefits.  The veteran's next claim for compensation 
was received on March 31, 1999.  That correspondence noted 
several issues, including hearing loss and a psychiatric 
disorder.  There was no mention at that time of tinnitus.  

The veteran had a previously denied claim for compensation 
benefits.  His claim for service connection for PTSD 
represented a claim reopened after the disallowance of his 
claim of service connection for an anxiety disorder.  The 
date of the application to reopen is March 31, 1999, which is 
the earliest date for the award.  His initial claim for 
service connection for hearing loss is also this date.  Thus 
this is the proper date of the award for these two issues.  

Service connection for tinnitus was awarded effective on 
April 22, 2004.  This is based upon a VA compensation 
examination in which the veteran complained of tinnitus.  
This report was taken as an informal claim for service 
connection.  The Board has reviewed all of the correspondence 
and medical evidence of record in an attempt to ascertain 
whether there may be a document that can be considered to be 
an informal claim for service connection for tinnitus.  The 
veteran did have complaints of tinnitus during VA 
examinations in 1962 and 1964, which were conducted for the 
purpose of consideration of pension benefits, which were 
eventually awarded.  There is no indication of an intent to 
file a claim for service connection at that time.

The mere receipt of medical records cannot be construed as an 
informal claim for the benefit.  See 38 C.F.R. § 3.157; 
Brannon v. West, 12 Vet. App. 32, 35 (1998).  The fact that 
the veteran manifested tinnitus does not constitute an 
informal claim for service connection as the benefit sought 
was not adequately identified.  Under these circumstances, as 
the veteran did not manifest tinnitus after his reopened 
claim was received in March 1999 until April 22, 2004, the 
award may not be earlier than the latter date.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

The veteran is claiming initial evaluations in excess of 10 
percent for his bilateral hearing loss and tinnitus.  
Regarding his hearing loss, for evaluation of hearing 
impairment, examinations are conducted using the controlled 
speech discrimination test together with the results of pure 
tone audiometry testing.  A numeric designation of impaired 
efficiency is then assigned based upon the results of these 
tests and a percentage evaluation is reached by correlating 
the results for each ear.  38 C.F.R. § 4.85 and Tables VI, 
VIa, and VII.

When the puretone threshold at each of the four specified 
frequencies is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing impairment 
from either Table VI or Table Via, whichever results in the 
higher numeral.  Each ear will be evaluated separately.  When 
the puretone threshold is 30 decibels or less at 1000 hertz, 
and 70 decibels or more at 2000 hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment form either Table VI or Table Via, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86.

An audiometric evaluation was conducted for compensation 
purposes for the VA in April 2004.  At that time, the 
veteran's organic hearing acuity shown to be as follows:

Hertz
1000
2000
3000
4000
Right ear
45
60
80
80
Left ear
40
50
80
100

Thus, his acuity was manifested by average pure tone 
thresholds at 1,000, 2,000, 3,000, and 4,000 hertz of 66 
decibels in the right ear and 68 decibels in the left ear.  
Speech recognition ability 84 percent correct in the right ear 
and 72 percent correct in the left ear.  

An audiometric evaluation was conducted for compensation 
purposes for the VA in July 2006.  At that time, the veteran's 
organic hearing acuity shown to be as follows:

Hertz
1000
2000
3000
4000
Right ear
40
45
70
80
Left ear
30
45
75
80

Thus, his acuity was manifested by average pure tone 
thresholds at 1,000, 2,000, 3,000, and 4,000 hertz of 59 
decibels in the right ear and 58 decibels in the left ear.  
Speech recognition ability 80 percent correct in the right ear 
and 68 percent correct in the left ear.  This is Level IV 
hearing in the right ear and Level V hearing in the left ear.

The assignment of a disability rating for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann  v. Principi, 3 Vet. 
App. 345 (1992).  In the instant case, the application of the 
rating schedule to the pertinent facts demonstrates that a 10 
evaluation is warranted for a bilateral hearing loss, but no 
more.  

Regarding the veteran's rating for tinnitus, the veteran is 
already receiving the maximum schedular evaluation for 
tinnitus under the applicable regulations.  On examination by 
VA in April 2004, the veteran complained of frequent 
tinnitus.  The current 10 percent maximum schedular rating is 
meant to compensate him for the related industrial 
impairment.

It can be argued that a higher rating should be assigned on 
an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  The 
Board does not have the authority to assign an extraschedular 
rating in the first instance, and under the circumstances of 
this case the Board finds no basis to refer the matter to 
designated VA officials for consideration of an 
extraschedular increased rating.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  Extraschedular ratings under 38 C.F.R. § 
3.321(b)(1) are limited to cases in which there is an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular rating standards.  Such 
factors do not appear in this case.  There is nothing 
exceptional about the veteran's hearing loss or tinnitus 
disabilities, compared to similarly situated veterans, and 
the schedular 10 percent rating which has been assigned 
adequately compensates him for his related industrial 
impairment. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

The veteran is claiming an increased evaluation for PTSD.  
Service connection for this disability was granted by the RO 
effective in 1999, with a 30 percent evaluation being 
initially assigned.  The veteran appealed that determination, 
which was denied by the Board, but vacated and remanded by the 
Court.  During the course of the appeal, the rating was 
increased to 50 percent, effective August 18. 2000.  The 30 
percent evaluation, prior to this date, was appealed to the 
Court and was vacated and returned to the Board.  The Board 
again denied an initial rating in excess of 30 percent, but 
remanded the matter relating to a current rating in excess of 
50 percent on and after August 12, 2000.  That matter remains 
to be resolved by the Board.  

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability, and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideations; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike 
settings); inability to establish and maintain effective 
relationships.  A 100 percent rating is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  
38 C.F.R. § 4.130, Code 9411.  

An examination was conducted by VA in June 2006.  At that 
time, the veteran stated that he believed his memory was 
getting worse.  He remembered the past, but not the more 
recent things.  He still had nightmares of his experiences in 
World War II.  He had anxiety, agitation, depression, 
irritation, recurrent thoughts of the war, with some panic 
attacks.  He described irritability, and, at times, 
hallucinations.  He had been diagnosed in the past as having 
schizophrenic psychosis.  He had tried to commit suicide by 
hanging.  He complained of depression, anxiety, and 
nightmares of World War II.  He had difficulty sleeping, 
stayed paranoid and thought that people were talking about 
him.  He stated that he felt tired and rundown.  

On mental status evaluation, he was neat, tidy, and 
cooperative.  He spoke clearly and was rational most of the 
time.  His memory was poor, especially for recent events.  He 
was having difficulty recalling days forward and backward.  
He showed features of dementia, which had also been commented 
on by his son-in-law.  There were no active hallucinations or 
delusions.  Thought processes were normal.  There were no 
active suicidal or homicidal ideations or plans.  Insight and 
judgement seemed fair.  He currently stayed by himself, with 
his family being supportive.  He did not belong to any club 
or organizations.  He took care of personal chores, but did 
not drive.  The diagnostic impressions were of 
schizoaffective psychosis, in partial remission and PTSD, 
related to World War II experiences.  The GAF score was rated 
as 50 to 55.  The examiner commented that the veteran needed 
to continue outpatient psychiatric treatment, but that 
supervised living conditions were recommended.  

VA outpatient treatment records through March 2007 have been 
received.  These show that the veteran attends regular 
therapy sessions for treatment of his PTSD.  When last 
evaluated, the veteran stated that he was on psychotropic 
medication with which he was compliant.  Relevant objective 
findings included that he was alert and oriented.  His 
attitude was cooperative.  Motor activity was calm.  Affect 
was rather expansive.  Mood was upbeat and happy.  He became 
inappropriately flirtatious, with the examiner.  Speech was 
normal and thought process was intact.  There were no 
manifestations of psychosis.  The examiner noted that the 
veteran believed that his medications were effective.  He did 
not wish to discuss issues related to his PTSD.  It was noted 
that he had difficulty with remote memory, but was eventually 
able to recall what he had been unable to remember.  It was 
reported that his first wife of almost 60 years had died and 
he had remarried.  His second wife had left him, but there 
was some question about her having a psychiatric disability 
of which he was unaware at the time he had married her.  The 
diagnosis was PTSD, chronic.  This GAF score was listed at 
50.  

In April 2007, an addendum to the June 2006 VA psychiatric 
examination report was provided.  In response to the matter 
involving what effect the veteran's PTSD had on 
employability, it was noted that the veteran was 82 years old 
and the PTSD did not, by itself, seem to have anything to do 
with employability.  The disorder did interfere with daily 
activities, but there were additional problems relating to 
arthritis, dementia, his age, COPD, and early mild cognitive 
impairment that were determined to be more of an interference 
with employability.  The PTSD symptoms had minimal impact on 
his social and industrial adaptability.  

For the veteran to warrant a 70 percent evaluation for his 
PTSD, he would have to manifest such symptoms as suicidal 
ideations; obsessional rituals which interfere with routine 
activities; illogical, obscure or irrelevant speech; near-
continuous panic or depression; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
and an inability to establish and maintain effective 
relationships.  The veteran's disorder is manifested by 
anxiety, depression, and nightmares.  He has some evidence of 
a suicide attempt in the past and of panic attacks, but 
nothing recent or continuous.  He has interference with his 
daily activities, but the examiner noted that disabilities 
other than his PTSD were more of an interference.  Under 
these circumstances, as the veteran has not demonstrated 
symptoms that meet the criteria for a 70 percent rating, a 
rating in excess of 50 percent is not warranted.  

The veteran is also claiming a total rating by reason of 
individual unemployability.  In his application for this 
benefit he reported having last worked as a coal miner.  He 
stated he had a 3rd grade education.  His service connected 
disabilities are his PTSD, evaluated as 50 percent disabling; 
bilateral hearing loss, evaluated as 10 percent disabling; 
and tinnitus, evaluated as 10 percent disabling.  Total 
disability ratings for compensation may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  When these 
percentage standards are not met, consideration may be given 
to entitlement on an extraschedular basis, taking into 
account such factors as the extent of the service-connected 
disability, and employment and educational background.  It 
must be shown that the service-connected disability produces 
unemployability without regard to advancing age.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19.

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, the record must 
reflect some factor which takes his case outside of the norm.  
The sole fact that he is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The veteran's service-connected disabilities are not 
sufficient by themselves to render him unable to obtain or 
retain substantially gainful employment.  While it is clear 
that he cannot work, this is mostly due to his advanced age 
and, in the opinion of the VA examiner, his arthritis, 
dementia, COPD, and early mild cognitive impairment for which 
service connection is not in effect.  Under these 
circumstances, the veteran's service connected disorders are 
not deemed to be sufficient to cause his unemployability in 
and of themselves.  As such, this claim must be denied.  



	(CONTINUED ON NEXT PAGE)





ORDER

An initial rating for bilateral hearing loss in excess of 10 
percent disabling is denied.  

An initial rating for tinnitus in excess of 10 percent 
disabling is denied.  

An effective date earlier than March 31, 1999, for the grant 
of service connection for bilateral hearing loss is denied.  

An effective date earlier than March 31, 1999, for the grant 
of service connection for post-traumatic stress disorder 
(PTSD) is denied.  

An effective date earlier than April 22, 2004, for the grant 
of service connection for tinnitus is denied.  

An increased rating for PTSD, currently evaluated as 50 
percent disabling is denied.  

A total rating by reason of individual unemployability due to 
service connected disabilities is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


